DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed August 5, 2022, with respect to 112(a) rejections have been fully considered and are persuasive.  The 112(a) rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 8, and 15, the claims were previously indicated as allowable subject matter, but were rejected under 112(a).  The 112(a) rejections have been overcome, and no prior art that fully teaches on the claims have been found in an updated search, therefore the claims are allowable.  
In regards to claim 1, the closest prior art of record is Hayashi (US 7770675; already of record) in view of Gibson et al. (US 8612113; hereinafter Gibson; already of record), further in view of Suzuki et al. (US 20190241173; hereinafter Suzuki; already of record from IDS).  Hayashi in view of Gibson, further in view of Suzuki teaches of a vehicle comprising:
a powertrain having an engine and an electric machine, each configured to generate and deliver power to a transmission to propel the vehicle; and
a controller programmed to, in a nominal driving mode, operate both the engine and the electric machine to propel the vehicle;
in a performance driving mode, operate both the engine and the electric machine to propel the vehicle, wherein (i) a collective power output of the engine and the electric machine is greater in the performance driving mode than in the nominal driving mode … 
responsive to an accelerator pedal position exceeding a first threshold for a predetermined time period or a lateral acceleration of the vehicle being greater than a second threshold, transition the powertrain from the nominal driving mode to the performance driving mode, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position, and
responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power.

However, Hayashi in view of Gibson, further in view of Suzuki do not teach of (ii) shift points of the transmission relative to vehicle speed are greater in the performance driving mode than in the nominal driving mode.  There was no reference found that teaches of shift points of the transmission relative to vehicle speed are greater in the performance driving mode than in the nominal driving mode that could be reasonably combined with the teachings of Hayashi in view of Gibson, further in view of Suzuki that would be obvious to one of ordinary skill in the art of the invention at the effective filing date of the invention.  Therefore, the claim is allowable.  
In regards to claims 8 and 15, the claims recite analogous limitations to the allowable subject matter of claim 1, and are therefore allowable. 
In regards to claims 2-7, 9-14, and 16-20, the claims are dependent upon an allowable claim and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                               

/JAMES M MCPHERSON/Examiner, Art Unit 3663